

EXHIBIT 10.3




























The Elanco Corporate Bonus Plan


(as amended effective January 1, 2020)






























As Amended Effective January 1, 2020






--------------------------------------------------------------------------------



TABLE OF CONTENTS





SECTION 1. PURPOSE1SECTION 2.DEFINITIONS1SECTION 3.ADMINISTRATION5SECTION
4.PARTICIPATION IN THE PLAN6SECTION 5.
DEFINITION AND COMPUTATION OF COMPANY BONUS
7SECTION 6.
TIME OF PAYMENT
11SECTION 7.
ADMINISTRATIVE GUIDELINES
11SECTION 8.
MISCELLANEOUS
12SECTION 9.
AMENDMENT, SUSPENSION, OR TERMINATION
13





- i -


--------------------------------------------------------------------------------



The Elanco Corporate Bonus Plan
(as amended effective January 1, 2020)


SECTION 1. PURPOSE


The purpose of The Elanco Corporate Bonus Plan (the “Plan”) is to encourage and
promote eligible employees to create and deliver innovative animal health-based
solutions that enable Elanco Animal Health Incorporated (the “Company” or
“Elanco”) to meet or exceed its business objectives through a constant stream of
innovation. The Plan is designed to accomplish the following key objectives:


a.Motivate superior employee performance through the implementation of a
performance-based bonus system for all eligible global employees providing
services to the Company;


b.Create a direct relationship between key Company measurements and individual
bonus payouts; and
        
c.Enable the Company to attract and retain employees who will be instrumental in
driving the Company’s sustained growth and performance by providing a
competitive bonus program that rewards outstanding performance consistent with
the Company’s mission, values and increased shareholder value.


SECTION 2. DEFINITIONS


The following words and phrases as used in this Plan will have the following
meanings unless a different meaning is clearly required by the context.
Masculine pronouns will refer both to males and to females:


2.1Applicable Year means the calendar year immediately preceding the year in
which payment of the Company Bonus is payable pursuant to Section 6. For
example, the Applicable Year for 2021 payout is January 1, 2020 through December
31, 2020.


2.2Bonus Target means the percentage of Participant Earnings for each
Participant as described in Section 5.6(a) below.


2.3Business Plan means Elanco Animal Health Incorporated’s annual plan for
Revenue and Earnings Before Interest and Taxes, Depreciation and Amortization.


2.4Committee means the Compensation Committee of the Board of Directors of
Elanco Animal Health Incorporated.


2.5Company means Elanco Animal Health Incorporated and its subsidiaries.


- 1 -

--------------------------------------------------------------------------------





2.6Company Bonus means the amount of bonus compensation payable to a Participant
as described in Section 5 below. Notwithstanding the foregoing, however, the
Committee may determine, in its sole discretion, to reduce the amount of a
Participant’s Company Bonus if such Participant becomes eligible to participate
in such other bonus program of the Company as may be specifically designated by
the Committee. Such reduction may be by a stated percentage up to and including
100% of the Company Bonus.


2.7Company Performance Bonus Multiple means the amount as calculated in Sections
5.3 and 5.4 below.


2.8Disabled means a Participant who has become “disabled” and unable to work
under the applicable disability benefit plan or program for the Participant, or,
in the event that there is no such disability benefit plan or program, has
become disabled and unable to work under applicable law.


2.9Earnings means the Company’s Earnings Before Interest and Taxes, Depreciation
and Amortization included in the Company’s 10-K filed with the U.S. Securities
and Exchange Commission, excluding such items as may be adjusted by the
Committee in accordance with Section 3.4 below.


2.10EBITDA to Plan means the profit from business operations (gross profit less
operating expenses) before deduction of interest and taxes, depreciation and
amortization, based on actual foreign currency rates, and excluding such items
as may be adjusted by the Committee in accordance with Section 3.4 below,
relative to the Company’s annual plan for EBITDA.


2.11EBITDA means Earnings Before Interest and Taxes, Depreciation and
Amortization.


2.12Effective Date means January 1, 2020, as amended from time to time.


2.13Elanco means Elanco Animal Health Incorporated and its subsidiaries.


2.14Eligible Employee means:


a.with respect to employees of the Company working in the United States,
including employees in Puerto Rico, a person who (1) is employed as an employee
by Elanco; (2) does not participate in a local Elanco affiliate bonus or
incentive program (i.e., a plan for eligible employees in sales, marketing and
technical consulting) or any local site manufacturing bonus plan for Elanco; (3)
works on a scheduled basis of twenty (20) or more hours per week and is
scheduled to work at least five (5) months per year; and (4) is receiving
compensation, including temporary illness pay under a temporary illness pay
program or similar short-term disability program, from the Company for services
rendered as an employee. Notwithstanding anything herein to the contrary, the
term “Eligible Employee” will not include:
- 2 -

--------------------------------------------------------------------------------







(1)a person who is Disabled;


(2)a person who is a “leased employee” within the meaning of Section 414(n) of
the Internal Revenue Code of 1986, as amended, or whose basic compensation for
services on behalf of the Company is not paid directly by the Company;


(3)a person who is classified as a “Fixed Duration Employee”, as that term is
used by the Company;


(4)a person who is classified as a special status employee because his
employment status is temporary, seasonal, or otherwise inconsistent with regular
employment status;


(5)a person who is a member of a recognized collective-bargaining unit,
including those members of the United Food and Commercial Workers Local 6 at
Fort Dodge, Iowa;


(6)a person who is eligible to participate in other Company bonus or incentive
programs as may be specifically designated by the Committee or its designee;


(7)a person who submits to the Committee in writing a request that he or she not
be considered eligible for participation in the Plan or is a member of the Board
of Directors of Elanco unless he or she is also an Eligible Employee; or


(8)any other category of employees designated by the Committee in its discretion
with respect to any Applicable Year.


b.with respect to those employees who are employed by the Company and working
outside the United States, an employee of the Company designated by the
Committee as a Participant in the Plan with respect to any Applicable Year. In
its discretion, the Committee may designate Participants either on an individual
basis or by determining that all employees in specified job categories,
classifications, levels, subsidiaries or other appropriate classification will
be Participants.


c.Notwithstanding anything herein to the contrary, the term Eligible Employee
will not include any person who is not so recorded on the payroll records of the
Company, including any such person who is subsequently reclassified by a court
of law or regulatory body as a common law employee of the Company. Consistent
with the foregoing, and for purposes of clarification only, the term employee or
Eligible Employee does not include any individual who performs
- 3 -

--------------------------------------------------------------------------------





services for the Company as an independent contractor or under any other
non-employee classification.


2.15Innovation Progression means measurements of Elanco’s key scientific project
progression and milestone delivery during the Applicable Year against goals
established and approved by the Committee to be used for purposes of bonus
calculations as described below. Such measures may include, but are not limited
to, product approvals, products entering early or late stage development,
reaching specified project milestones and/or qualitative assessment of the
portfolio’s progress during the Applicable Year.


2.16Participant means an Eligible Employee who is participating in the Plan.


2.17Participant Earnings means:


a.those amounts described below that are earned during the portion of the
Applicable Year during which the employee is a Participant in the Plan:


(1)regular compensation (including applicable deferred compensation amounts),
overtime, shift premiums and other forms of additional compensation determined
by and paid currently pursuant to an established formula or procedure;


(2)salary reduction contributions to the Company’s 401(k) plan or elective
contributions under any similar tax-qualified plan that is intended to meet the
requirements of Section 401(k) of the Internal Revenue Code or similar Company
savings program;


(3)elective contributions to any cafeteria plan that is intended to meet the
requirements of Section 125 of the Internal Revenue Code or other pre-tax
contributions to a similar Company benefit plan;


(4)payments made under the terms of the Company’s temporary illness pay program
or other similar Company or government-required leave program during an
Applicable Year to a Participant who is on approved leave of absence and is
receiving one hundred percent (100%) of his base pay; and


(5)other legally-mandated or otherwise required pre-tax deductions from a
Participant’s base salary.


b.The term "Participant Earnings" does not include:


(1)compensation paid in lieu of earned vacation;


(2)payments made under the terms of the Company’s temporary illness pay program
or other similar Company or government-required leave program
- 4 -

--------------------------------------------------------------------------------





during an Applicable Year to a Participant who is on approved leave of absence
and is receiving less than the full amount of his base pay;


(3)amounts paid under this Plan or other bonus, commission, or incentive program
of the Company;


(4)payments made under any severance-type benefits (whether company-sponsored or
mandated by law) arising out of or relating to a Participant’s termination of
employment;


(5)payments based upon the discretion of the Company; and


(6)earnings with respect to the exercise of stock options, vesting of restricted
stock units or vesting of restricted stock.


2.18Plan means The Elanco Corporate Bonus Plan as set forth herein and as
hereafter modified or amended from time to time. The Plan is an incentive
compensation program and is not subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), pursuant to Department of Labor
Regulation Section 2510.3.


2.19Plant Closing means the closing of a plant site or other Company location
that directly results in termination of employment.


2.20Reduction in Workforce means the elimination of a work group, functional or
business unit or other broadly applicable reduction in job positions that
directly results in termination of employment.


2.21Revenue means, for any Applicable Year, the cumulative amount of total net
sales by Elanco as reported by Elanco’s Corporate Financial Planning Department
based on actual foreign currency rates, excluding such items as may be adjusted
by the Committee in accordance with Section 3.4 below.


2.22Revenue to Plan means, for any Applicable Year, the cumulative amount of
total net sales by Elanco as reported by Elanco’s Corporate Financial Planning
Department based on actual foreign currency rates, excluding such items as may
be adjusted by the Committee in accordance with Section 3.4 below, relative to
the Company’s annual plan for Revenue.


2.23Service means the aggregate time of employment of an Eligible Employee by
the Company.


SECTION 3. ADMINISTRATION


3.1Committee. The Plan will be administered by the Committee, or any successor
committee having the same function as the Committee.
- 5 -

--------------------------------------------------------------------------------







3.2Powers of the Committee. The Committee will have the right to interpret the
terms and provisions of the Plan and to resolve any and all questions arising
under the Plan, including, without limitation, the right to remedy possible
ambiguities, inconsistencies, or omissions by a general rule or particular
decision. The Committee will have authority to adopt, amend and rescind rules
consistent with the Plan, to make exceptions in particular cases to the rules of
eligibility for participation in the Plan, and to delegate authority for
approval of participation of any Eligible Employee. The Committee will take all
necessary action to establish annual performance benchmarks and approve the
timing of payments, as necessary. The Committee may delegate all or a portion of
its responsibilities within its sole discretion by resolution. Any reference in
this Plan to the Committee or its authority will be deemed to include such
designees (other than with respect to the purposes of Section 9).


3.3Determination of Results. Before any amount is paid under the Plan, the
Committee will determine in writing the calculation of Revenue, Revenue to Plan,
EBITDA, EBITDA to Plan (or other applicable performance measures) and Innovation
Progression for the Applicable Year and the satisfaction of all other material
terms of the calculation of the Company Performance Bonus Multiple and Company
Bonus.


3.4Adjustments for Significant Events. Not later than 90 days after the
beginning of an Applicable Year, the Committee may specify with respect to
Company Bonuses for the Applicable Year that the performance measures described
in Section 5.2 will be determined before the effects of acquisitions,
divestitures, restructurings or special charges or gains, changes in corporate
capitalization, accounting changes, and/or events that are treated as
extraordinary items for accounting purposes.


3.5Finality of Committee Determinations. Any determination by the Committee of
Revenue, Revenue to Plan, EBITDA, EBITDA to Plan, Innovation Progression, any
other performance measure, performance benchmarks and the level and entitlement
to Company Bonus, and any interpretation, rule, or decision adopted by the
Committee under the Plan or in carrying out or administering the Plan, will be
final and binding for all purposes and upon all interested persons, their heirs,
and personal representatives. The Committee may rely on determinations made by
its auditors to determine Revenue, Revenue to Plan, EBITDA, EBITDA to Plan,
Innovation Progression and related information for administration of the Plan,
whether such information is determined by the Company, auditors or a third-party
vendor engaged specifically to provide such information to the Company. This
subsection is not intended to limit the Committee’s power, to the extent it
deems proper in its discretion, to take any action permitted under the Plan.


SECTION 4. PARTICIPATION IN THE PLAN


4.1General Rule. Only Eligible Employees may participate in and receive payments
under the Plan.
- 6 -

--------------------------------------------------------------------------------







4.2Commencement of Participation. An Eligible Employee will become a Participant
in the Plan as follows: (i) in the case of an Eligible Employee under Section
2.14(a), on the date on which the individual completes at least one hour of
employment as an Eligible Employee within the United States, and (ii) in the
case of an Eligible Employee under Section 2.14(b), the later of the date on
which the individual completes at least one hour of employment as an Eligible
Employee or the date as of which the Committee has designated the individual to
become a Participant in the Plan.


4.3Termination of Participation. An Eligible Employee will cease to be a
Participant upon termination of employment with the Company for any reason, or
at the time he or she otherwise ceases to be an Eligible Employee under the
Plan; provided, however, a terminated Participant shall be eligible for a
Company Bonus to the extent provided in Section 5.8.


SECTION 5. DEFINITION AND COMPUTATION OF COMPANY BONUS


5.1Computation for Eligible Employees. Company Bonus amounts will depend
significantly on Company performance, as well as whether Participants met their
job expectations for certain Eligible Employees. As more specifically described
below, a Participant’s Company Bonus is calculated by multiplying the
Participant’s Bonus Target by his or her Participant Earnings and the Company
Performance Bonus Multiple. For eligible management and those Participants
designated by the Committee, whether an individual met his or her job
expectations will also impact the Company Bonus calculation, as described in
Section 5.6(c) below. Company Bonuses are paid to eligible Participants in the
manner provided below.


5.2Establishment of Performance Measures. Not later than 90 days after the
beginning of each Applicable Year, the Committee will, in its sole discretion,
determine appropriate performance measures for use in calculating Company Bonus
amounts. These performance measures may include, but are not limited to, Revenue
to Plan, EBITDA to Plan, growth in net income, return on assets, return on
equity, total shareholder return, Innovation Progression, or any of the
foregoing before the effect of acquisitions, divestitures, accounting changes,
restructurings and special charges or gains. Unless otherwise specified pursuant
to a written resolution adopted by the Committee for the Applicable Year, the
Committee will use as performance measures Revenue to Plan and EBITDA to Plan,
in each case before the effect of acquisitions, divestitures, accounting
changes, restructurings and special charges or gains (determined as described
above) as performance measures and an Innovation Progression multiple.


5.3Establishment of Performance Benchmarks. Not later than 90 days after the
beginning of each Applicable Year, the Committee will establish performance
benchmarks for the Company based on the performance measures described in
Section 5.2 above. Unless otherwise specified pursuant to a written resolution
adopted by the Committee for the Applicable Year, the performance benchmarks
will correspond with Revenue and
- 7 -

--------------------------------------------------------------------------------





EBITDA for the Applicable Year and Innovation Progression. The Committee will
also adopt a formula that will determine the extent to which the performance
measure multiples will vary as the Company’s actual results vary from the
performance benchmarks. Notwithstanding the foregoing, each performance measure
multiple established above will be between 0.0 and 2.0 in any Applicable Year,
regardless of the Company’s actual results.


5.4Company Performance Bonus Multiple. Unless otherwise specified pursuant to a
written resolution adopted by the Committee not later than 90 days after the
beginning of the Applicable Year, the Company Performance Bonus Multiple is
equal to the product of the EBITDA multiple and 0.40 plus the product of the
Revenue to Plan multiple and 0.30 plus the product of the Innovation Progression
multiple and 0.30 (i.e., Company Performance Bonus Multiple = (EBITDA multiple *
0.40) + (Revenue to Plan multiple * 0.30) + (Innovation Progression multiple *
0.30).


5.5Company Performance Bonus Multiple Threshold and Maximum. Notwithstanding
Sections 5.3 and 5.4 above, the Company Performance Bonus Multiple will not be
less than 0.0 or greater than 2.0 in an Applicable Year. Notwithstanding the
foregoing Sections 5.3 and 5.4, and this Section 5.5, the Committee may reduce
the Company Performance Bonus Multiple (including but not limited to a reduction
to 0.0) for some or all Eligible Employees, in its discretion.


5.6Participant Company Bonus.


a.Bonus Target. Not later than 90 days after the beginning of the Applicable
Year, the Bonus Target for each Participant, whether such Participant is
designated on an individual basis or by specified job category, classification,
level, subsidiary or other appropriate classification, will be determined by the
Committee on a basis that takes into consideration a Participant's pay grade
level and job responsibilities. The Bonus Target for each Participant for the
Applicable Year will be expressed as a percentage of Participant Earnings as of
December 31 of the Applicable Year. Early in the Applicable Year, each
Participant will receive information regarding the Participant’s Bonus Target.
In the event that a Participant’s pay grade level changes during the Applicable
Year (e.g., because of promotion, demotion or otherwise), the Participant’s
Bonus Target will be prorated based on the Bonus Target applicable to each pay
grade level (with related job responsibilities) and the percentage of time that
the Participant is employed at each pay grade level during the Applicable Year.


b.Company Bonus Calculation. Except as described in Section 5.6(c) below, a
Participant’s Company Bonus will equal the product of the Company Performance
Bonus Multiple and the Participant’s Bonus Target and the Participant’s
Earnings.


- 8 -

--------------------------------------------------------------------------------





c.Adjustment for Performance Multiplier, if Applicable. Notwithstanding anything
herein to the contrary, all Eligible Employees in the United States and other
employees as may be designated from time to time by the Committee are subject to
individual performance multipliers. For all such Participants subject to an
individual performance multiplier, the amount calculated in Section 5.6(b) above
will be adjusted based on whether the Participant met job expectations as
determined by the Company at the end of the Applicable Year. If a Participant
does not meet such job expectations, the Participant will receive an individual
performance multiplier equal to either 0.0 or 0.5, as determined by the Company.
In that event, the individual performance multiplier will be multiplied by the
amount described in Section 5.6(b) above to calculate the Participant’s Company
Bonus. If a Participant meets job expectations, the Participant’s Company Bonus
will equal the amount calculated in Section 5.6(b) above. Not later than 90 days
after the beginning of the Applicable Year, the Committee will determine
applicable multipliers for meeting job expectations or ranges for the applicable
rating system in effect for the Participant. For each such Participant, such
rating will be determined by the Participant’s supervision.


In the event that a Participant does not receive a year-end performance rating,
but is otherwise eligible for a Company Bonus, the amount calculated in Section
5.6(b) above will be multiplied by 1.0 so that the Participant’s actual Company
Bonus will be the amount calculated in Section 5.6(b) above.


5.7Conditions on Company Bonus. Payment of any Company Bonus is neither
guaranteed nor automatic. A Participant’s Company Bonus is not considered to be
any form of compensation, wages, or benefits, unless and until paid.


5.8Required Employment. Except as provided below in this Section 5.8 or as
otherwise designated by the Committee, if a Participant is not employed by the
Company on the last day of the Applicable Year, or is otherwise not an Eligible
Employee on that date, the Participant is not entitled to any Company Bonus
payment under this Plan for that Applicable Year.


a.Leaves of Absence. A Participant who, on the last day of the Applicable Year,
is on approved leave of absence under the Family and Medical Leave Act of 1993,
military leave under the Uniformed Services Employment and Reemployment Rights
Act, or such other approved leave of absence will be considered to be an
Eligible Employee on that date for purposes of this Plan.


b.Transfer. An employee who is a Participant in this Plan for a portion of the
Applicable Year and then transfers to a position within the Company in which he
or she is ineligible to participate in this Plan, but who remains employed by
the Company on the last day of the Applicable Year, will be treated as
satisfying the last-day-of-Applicable Year requirement for purposes of this
Plan. In that event, his or her Company Bonus will be based on his or her
Participant Earnings for the
- 9 -

--------------------------------------------------------------------------------





portion of the Applicable Year in which the employee was a Participant in the
Plan.


c.End of Career, Disability or Death. Except as described below in Section
5.8(e), a Participant who was an Eligible Employee for some portion of the
Applicable Year and then ends his or her career by voluntarily resigning either
after reaching 60 years of age or 30 years of service, becomes and remains
Disabled through the end of the Applicable Year, or dies during the Applicable
Year will be considered to satisfy the last-day-of-Applicable-Year requirement
described in this Section 5.8 for purposes of this Plan.


d.Reallocation, Medical Reassignment, Plant Closing or Reduction in Workforce. A
Participant who was an Eligible Employee for some portion of the Applicable Year
and whose employment is terminated as a result of his failure to locate a
position following his reallocation or medical reassignment in the United
States, or a Plant Closing or Reduction in Workforce will be considered to
satisfy the last-day-of-Applicable Year requirement described in this Section
5.8 for purposes of this Plan. The Committee or its designee’s determination
regarding whether a Participant’s termination is a direct result of either a
Plant Closing or a Reduction in Workforce will be final and binding.


e.Notice of Resignation. A Participant who submits a notice of resignation from
employment with the Company prior to the end of the Applicable Year and whose
effective date of resignation is two (2) weeks or less from the date of notice
of resignation will be considered employed by the Company for purposes of this
Plan until the end of his specified notice period. However, notwithstanding
anything else in this Section 5.8, an Eligible Employee who has not received a
year-end performance rating and (1) is on employment probation (or its
equivalent outside the United States) and resigns in lieu of being terminated;
or (2) resigns in lieu of being terminated because of an immediately terminable
offense (e.g., absence of three days without notice, insubordination, violation
of illegal drug policy, possession of firearms, misconduct) will not be
considered to satisfy the last day of Applicable Year requirement.


5.9New Participants. If an Eligible Employee began participation in the Plan
during an Applicable Year and is eligible for a Company Bonus, his Company Bonus
will be based on Participant Earnings earned after the employee became a
Participant.


5.10Miscellaneous. All determinations necessary for computing a Company Bonus
for the Applicable Year, including establishment of all components of Revenue to
Plan, EBITDA to Plan, Innovation Progression, Company Performance Bonus Multiple
and Bonus Target percentages, shall be made by the Committee not later than 90
days after the commencement of the Applicable Year, unless otherwise designated
in writing by the Committee.


- 10 -

--------------------------------------------------------------------------------





5.11Minimum Amount. Notwithstanding any other provision of the Plan, the minimum
total amount of Company Bonus payable to Participants in the aggregate as a
group or applicable subgroup (the “Minimum Amount”) may be fixed through a
resolution of the Elanco Board of Directors or the Committee, made before the
end of the Applicable Year. The Minimum Amount shall not be reduced or
eliminated by the Company, including by either the Elanco Board of Directors or
the Committee, following the end of the Applicable Year, but shall be payable to
Participants as determined by the Company and consistent with the terms of the
Plan. In addition, the Minimum Amount shall not be reduced by any discretionary
action to reduce a particular Participant’s Company Bonus and shall be payable
to persons, as determined by the Company, who are Participants in the
Plan during the Applicable Year and eligible to receive a Company Bonus.


SECTION 6. TIME OF PAYMENT


6.1General Rule. Payment under the Plan will be made in the year following the
Applicable Year on or prior to March 15 of such year for Eligible Employees in
the United States and at such time as may be determined by the Committee for
Eligible Employees outside the United States, consistent with applicable local
requirements for such Eligible Employees.


6.2Terminated Employee. Except as provided in Section 5.8 above, in the event an
Eligible Employee’s employment with the Company ends for any reason prior to the
last day of the Applicable Year, he or she will not receive any Company Bonus
for the Applicable Year.


6.3Deceased Eligible Employee. In the event an Eligible Employee dies before
payment under the Plan is made, the Committee may, in its sole discretion,
authorize the Company to pay to his or her personal representative or
beneficiary an amount not to exceed the amount established by the Committee to
reflect the payment accrued at the date of death. Any such payment would be paid
consistent with the timing requirements described in Section 6.1 above.


SECTION 7. ADMINISTRATIVE GUIDELINES


7.1 Establishment and Amendment by the Committee. The Committee may establish
objective and nondiscriminatory written guidelines for administering those
provisions of the Plan that expressly provide for the determination of
eligibility, Company Bonus or benefits on the basis of rules established by the
Committee. The Committee may, from time to time, amend or supplement the
administrative guidelines established in accordance with this Section 7.1. The
administrative guidelines established or amended in accordance with this Section
7.1 will not be effective to the extent that they materially increase the Plan's
liability, or to the extent that they are inconsistent with, or purport to
amend, any provision of the Plan set forth in a document other than such
administrative guidelines.


- 11 -

--------------------------------------------------------------------------------





7.2. Amendment by Board of Directors. Any administrative guidelines established
by the Committee pursuant to Section 7.1 above may be amended or revoked by the
Board of Directors, either prospectively or retroactively, in accordance with
the general amendment procedures set forth in Section 9 below.


SECTION 8. MISCELLANEOUS


8.1No Vested Right. No employee, Participant, beneficiary, or other individual
will have a right to a Company Bonus or any part thereof until payment is made
to him or her under Section 6.


8.2No Employment Rights. No provision of the Plan or any action taken by the
Company, the Board of Directors of the Company, or the Committee will give any
person any right to be retained in the employ of the Company. The right and
power of the Company to dismiss or discharge any Participant for any reason or
no reason, with or without notice, is specifically reserved.


8.3No Adjustments. After the certification of the calculation of Revenue to
Plan, EBITDA to Plan, Innovation Progression and any other material terms of the
calculation of the Company Performance Bonus Multiple and Company Bonus for the
Applicable Year as described in Section 3.3 above, no adjustments will be made
to reflect any subsequent change in accounting, the effect of federal, state, or
municipal taxes later assessed or determined, or otherwise.


8.4Other Representations. Nothing contained in this Plan, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and any employee,
Participant, beneficiary, legal representative, or any other person. Although
Participants generally have no right to any payment from this Plan, to the
extent that any Participant acquires a right to receive payments from the
Company under the Plan, such right will be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
will be paid from the general funds of the Company and no special or separate
fund will be established, and no segregation of assets will be made, to assure
payment of such amount.


8.5Tax Withholding. The Company will make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of all federal, state,
local, and other taxes required by law to be withheld with respect to Company
Bonus payments under the Plan, including, but not limited to, deducting the
amount required to be withheld from the amount of cash otherwise payable under
the Plan, or from salary or any other amount then or thereafter payable to an
employee, Participant, beneficiary, or legal representative.


- 12 -

--------------------------------------------------------------------------------





8.6Currency. The Company Bonus will be based on the currency in which the
highest portion of base pay is regularly paid. The Committee will determine the
appropriate foreign exchange conversion methodology in its discretion.


8.7Effect of Plan on Other Company Plans. Nothing contained in this Plan is
intended to amend, modify, terminate, or rescind other benefit or compensation
plans established or maintained by the Company. Whether and to what extent a
Participant’s Company Bonus is taken into account under any other plan will be
determined solely in accordance with the terms of such plan.


8.8Construction. This Plan and all the rights thereunder will be governed by,
and construed in accordance with, the laws of the state of Indiana, without
reference to the principles of conflicts of law thereof.


8.9Notice. Any notice to be given to the Company or the Committee pursuant to
the provisions of the Plan will be in writing and directed to Secretary, Elanco
Animal Health Incorporated, 2500 Innovation Way, Greenfield, IN 46140.


SECTION 9. AMENDMENT, SUSPENSION, OR TERMINATION


The Elanco Board of Directors will have the right to amend, modify, suspend,
revoke, or terminate the Plan, in whole or in part, at any time and without
notice, by written resolution of the Board of Directors. The Committee also will
have the right to amend the Plan, except that the Committee may not amend this
Section 9.
- 13 -